Citation Nr: 0842151	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for migraine headaches, 
as secondary to post-traumatic stress disorder.   

3.  Entitlement to service connection for irritable bowel 
syndrome, as secondary to post-traumatic stress disorder.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                   

In the veteran's substantive appeal, dated in March 2007, the 
veteran indicated that he desired a hearing before a member 
of the Board at the RO.  However, in April 2007, through his 
representative, he cancelled his hearing request.

The issues of entitlement to service connection for migraine 
headaches and irritable bowel syndrome, both as secondary to 
post-traumatic stress disorder (PTSD), are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran 
engaged in combat with the enemy and his claimed stressors 
are consistent with the circumstances of his service.

2.  The competent evidence demonstrates that it is at least 
as likely as not that current PTSD is related to his in-
service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for PTSD.  Therefore, any deficiency as to notice or 
assistance was harmless error and a further discussion of the 
VCAA is not required here.

II.  Legal Criteria

VA regulation, 38 C.F.R. § 3.304(f), sets forth the criteria 
necessary to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) A current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (2008); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in- 
service stressor.

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor(s).  
Moreau, 9 Vet. App. at 395-96.


III.  Analysis

The veteran asserts on appeal that service connection is 
warranted for PTSD based on his traumatic combat experiences 
while in Vietnam.  Specifically, he maintains that in 
approximately June 1969, during military operations against 
the enemy in the Republic of Vietnam, he had a devastating 
experience when his unit came under intense heavy weapons 
fire, followed by a ground assault during which time his 
section chief was seriously wounded.  According to the 
veteran, his stressors also included "killing Vietnamese 
with white phosphorus," and witnessing a fellow soldier get 
"blown in half" while digging a foxhole.  

The stressors articulated by the veteran have not been 
independently corroborated.  However, a review of his 
personnel records reveals that he received the Army 
Commendation Medal with a "V" device.  In addition, the 
veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he was a gunner 
in the United States Army.  

Based on the foregoing, the evidence demonstrates that the 
veteran engaged in combat with the enemy.  As such, his 
assertions, standing alone, are sufficient to establish the 
claimed in-service stressors.  In so finding, it is noted 
that his claimed stressors are consistent with the 
circumstances of his service as indicated in his personnel 
records described above.  Moreover, the claims file contains 
no clear and convincing evidence to rebut the presumption of 
combat.

Again, an in-service stressor is considered verified here.  
Thus, the remaining issue to be addressed in this case is 
whether the veteran has been diagnosed with PTSD attributable 
to one or more of his combat stressors.  

In this case, there are discrepancies in the medical evidence 
of record as to whether the veteran has a diagnosis of PTSD.  
On the one hand, in October 2006 and May 2007 VA examination 
reports, two different examiners concluded that the veteran 
did not meet the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) criteria for PTSD.  Rather, they diagnosed 
the veteran with an undifferentiated somatoform disorder.  On 
the other hand, VA Medical Center (VAMC) outpatient treatment 
records show that in April 2007, the veteran underwent a 
mental status evaluation which was conducted by a VA nurse 
practitioner and co-signed by a VA psychiatrist.   At that 
time, the examiner noted that the veteran had severe combat 
exposure in Vietnam.  In addition, according to the veteran, 
he had a long history of PTSD symptoms after his Vietnam 
trauma.  Following a mental status evaluation, the examiner 
diagnosed the veteran with PTSD and noted several symptoms 
which were associated with the diagnosed PTSD.  In addition, 
in a VAMC outpatient treatment record, dated in December 
2007, a VA physician diagnosed the veteran with PTSD and 
reported that the veteran was taking medication to maintain 
stability.    

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In light of the above, the Board finds that the evidence is 
at least in equipoise as to whether the veteran has PTSD that 
is related to his traumatic combat experiences in service.  
Accordingly, the Board resolves reasonable doubt in the 
veteran's favor and finds that the evidence supports a grant 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).   


ORDER

Service connection for PTSD is granted.   


REMAND

Secondary service connection may be granted where disability 
is proximately due to or the result of already service- 
connected disability.  38 C.F.R. § 3.310. Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice- connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In this case, the veteran contends that he has migraine 
headaches and irritable bowel syndrome which are causally 
related to his PTSD.  In this regard, in October 2006, the 
veteran underwent a VA examination.  At that time, the 
examiner diagnosed the veteran with recurrent headaches and 
irritable bowel syndrome.  In addition, the examiner opined 
that the veteran's currently diagnosed headaches and 
irritable bowel syndrome were less likely than not related to 
PTSD.  According to the examiner, there was no medical 
literature that stated otherwise.  However, the Board notes 
that the examiner did not address the question of whether the 
veteran's PTSD aggravated his migraine headaches and/or 
irritable bowel syndrome.  In addition, at the time of the 
examination, service connection was not in effect for PTSD.  
Thus, given the Board's decision above to grant service 
connection for PTSD, and in view of the foregoing facts and 
applicable law, the Board finds that a new VA examination, as 
specified in greater detail below, should be performed.  See 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims for service 
connection for migraine headaches and 
irritable bowel syndrome, both as 
secondary to service-connected PTSD, the 
RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination(s) 
to ascertain the etiology of any migraine 
headaches and irritable bowel syndrome if 
present.  The claims folder and a copy of 
this remand must be made available to the 
examiner(s) for review in conjunction with 
the examination.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

After a review of the examination findings 
and the relevant evidence of record, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed migraine headaches 
and/or irritable bowel syndrome were 
caused or aggravated by the veteran's 
service-connected PTSD.  

If the veteran's migraine headaches and/or 
irritable bowel syndrome were aggravated 
by his service-connected PTSD, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the nonservice-connected migraine 
headaches and/or irritable bowel syndrome 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner(s) is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner(s) is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the claims 
for service connection for migraine 
headaches and irritable bowel syndrome, 
both as secondary to service-connected 
PTSD.  If any such action does not resolve 
each claim to the veteran's satisfaction, 
the RO must provide the veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response. Thereafter, the case must be 
returned to this Board for appellate 
review.   


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


